        Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 1 of 17 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NIRVANA, L.L.C.,
                                                        Case No. 21-cv-04108
                  Plaintiff,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                  Defendants.


                                            COMPLAINT

          Plaintiff Nirvana, L.L.C. (“Nirvana” or “Plaintiff”) hereby brings the present action

against the Partnerships and Unincorporated Associations identified on Schedule A attached

hereto (collectively, “Defendants”) and alleges as follows:

                                  I. JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States

1
    The e-commerce store URLs are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 2 of 17 PageID #:2




consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Plaintiff’s federally registered trademarks to residents of

Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Plaintiff substantial injury in the State of Illinois.

                                      II. INTRODUCTION

       3.      This action has been filed by Plaintiff to combat e-commerce store operators who

trade upon Plaintiff’s reputation and goodwill by offering for sale and/or selling unauthorized

and unlicensed products, including apparel and other merchandise, using infringing and

counterfeit versions of Plaintiff’s federally registered trademarks (the “Counterfeit Products”).

Defendants create e-commerce stores operating under one or more Seller Aliases that are

advertising, offering for sale and selling Counterfeit Products to unknowing consumers. E-

commerce stores operating under the Seller Aliases share unique identifiers establishing a logical

relationship between them and that Defendants’ counterfeiting operation arises out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid

and mitigate liability by operating under one or more Seller Aliases to conceal both their

identities and the full scope and interworking of their counterfeiting operation. Plaintiff is forced

to file this action to combat Defendants’ counterfeiting of its registered trademarks, as well as to

protect unknowing consumers from purchasing Counterfeit Products over the Internet. Plaintiff

has been and continues to be irreparably damaged through consumer confusion, dilution, and

tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks injunctive and

monetary relief.




                                                 2
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 3 of 17 PageID #:3




                                      III. THE PARTIES

Plaintiff

       4.      Plaintiff Nirvana, L.L.C. is a limited liability company organized and existing

under the laws of Washington with its principal place of business in Encino, CA.

       5.      Nirvana was formed in Aberdeen, Washington, in 1987. Characterized by their

punk aesthetic, Nirvana soon reached global popularity behind their landmark second album

Nevermind. Nevermind went on to be certified Diamond by the RIAA and has been dubbed a

cultural phenomenon of the 1990s. In fact, in 2005, the Library of Congress added Nevermind to

the National Recording Registry as a “culturally, historically or aesthetically important” sound

recording. Nirvana’s global popularity and fame continues to grow, with over seventy-five

million records sold worldwide, making Nirvana one of the best-selling bands of all time.

       6.      Nirvana has earned numerous accolades for its music, including induction into the

Rock and Roll Hall of Fame in 2014 (Nirvana’s first year of eligibility) and inclusion in both

Rolling Stone’s and VH1’s “100 Greatest Artists of All Time.” Nirvana has also received an

American Music Award, a Brit Award, and a Grammy Award, as well as seven MTV Video

Music Awards and two NME Awards. Moreover, Nirvana achieved five number-one hits on the

Billboard Alternative Songs chart and four number-one albums on the Billboard 200.

       7.      Nirvana has also garnered substantial publicity due to its widespread fame and

popularity, including a biography titled Come As You Are: The Story of Nirvana, discussing how

Nevermind and Nirvana marked an epochal generational shift in music. Nirvana not only

popularized “grunge”, but it also established the cultural and commercial viability of alternative

rock in general.




                                                3
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 4 of 17 PageID #:4




       8.      Products sold under the Nirvana brand include apparel, accessories, and other

merchandise, such as drinkware, posters, and photos.

       9.      Nirvana branded products are distributed and sold to consumers throughout the

United States, including in Illinois, through various affiliates and through the nirvana.com

website and shop.nirvana.com webstore.

       10.     Plaintiff incorporates a variety of distinctive marks in the design of its various

Nirvana products. As a result of its long-standing use, Plaintiff owns common law trademark

rights in its trademarks. Plaintiff has also registered its trademarks with the United States Patent

and Trademark Office. Nirvana products often include at least one of Plaintiff’s registered

trademarks.   Often several of Plaintiff’s marks are displayed on a single Nirvana product.

Plaintiff uses its trademarks in connection with the marketing of the Nirvana products, including

the following marks which are collectively referred to as the “NIRVANA Trademarks.”


  REGISTRATION                     REGISTERED                            INTERNATIONAL
    NUMBER                         TRADEMARK                                 CLASSES
                                                                For: clothing; namely, shirts, tee
     1,836,895                      NIRVANA                     shirts, caps in class 025.

                                                                For: series of sound recordings
                                                                all featuring performances of a
     1,842,789                      NIRVANA                     musical artist or group in class
                                                                009.




                                                 4
Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 5 of 17 PageID #:5




                                                For: Printed materials, namely,
                                                posters in class 016.

                                                For: Entertainment services,
                                                namely, providing a website
                                                with information on recordings
                                                of a musical group and historical
                                                information on a musical group
3,937,416                NIRVANA                and providing online profile
                                                pages with photos and
                                                information on recordings of a
                                                musical group; providing non-
                                                downloadable pre-recorded
                                                music and video clips via a
                                                website and online profile pages
                                                in class 041.

                                                For: Musical sound recordings;
                                                downloadable musical sound
                                                recordings; sound recordings
                                                featuring performances of a
                                                musical group; downloadable
                                                sound recordings featuring
                                                performances of a musical
                                                group; audiovisual recordings
                                                featuring music; audiovisual
4,663,544                NIRVANA
                                                recordings featuring
                                                performances of a musical
                                                group; downloadable
                                                audiovisual recordings featuring
                                                music; downloadable
                                                audiovisual recordings featuring
                                                performances of a musical group
                                                in class 009.




                                                For: Shirts; sweatshirts; hooded
5,430,930
                                                sweatshirts in class 025.




                                   5
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 6 of 17 PageID #:6




                                                             For: Audio and video recordings,
                                                             namely, compact discs featuring
                                                             music and musical
                                                             performances; phonograph
                                                             records featuring music;
                                                             prerecorded digital media in the
                                                             nature of audio and visual media,
                                                             namely, CDs, DVDs, and
                                                             downloadable audio and video
                                                             recordings in the field of music;
                                                             digital music downloadable from
                                                             the internet; DVDs featuring
                                                             music and musical
     5,441,075
                                                             performances; downloadable
                                                             audio and video recordings,
                                                             namely, downloadable music
                                                             files, downloadable multimedia
                                                             files containing audio and video
                                                             relating to music and musical
                                                             performances, downloadable
                                                             MP3 files and MP3 recordings
                                                             featuring music and musical
                                                             performances, and downloadable
                                                             musical and video recordings in
                                                             the field of music in class 009.

                           FLOWER SNIFFIN KITTY
                                PETTIN BABY                  For: clothing; namely, tee shirts
     1,797,928
                          KISSINCORPORATE ROCK               in class 025.
                                  WHORES

       11.     The above U.S. registrations for the NIRVANA Trademarks are valid, subsisting,

in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.          The

NIRVANA Trademarks have been used exclusively and continuously by Plaintiff for many years

and have never been abandoned.          The registrations for the NIRVANA Trademarks

constitute prima facie evidence of their validity and of Plaintiff’s exclusive right to use the

NIRVANA Trademarks pursuant to 15 U.S.C. § 1057(b). Attached hereto as Exhibit 1 are true

and correct copies of the United States Registration Certificates for the NIRVANA Trademarks

included in the above table.

                                              6
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 7 of 17 PageID #:7




        12.    The NIRVANA Trademarks are exclusive to Plaintiff and are displayed

extensively on Nirvana products and in Plaintiff’s marketing and promotional materials. The

Nirvana brand has been extensively promoted and advertised at great expense. In fact, over the

years, Plaintiff, or third parties on Plaintiff’s behalf, have expended millions of dollars in

advertising, promoting, and marketing featuring the NIRVANA Trademarks, as well as

significant time and other resources. As a result, products bearing the NIRVANA Trademarks

are widely recognized and exclusively associated by consumers, the public, and the trade as

being products sourced from Nirvana.

        13.    The NIRVANA Trademarks are distinctive when applied to the Nirvana products,

signifying to the purchaser that the products come from Nirvana and are manufactured to

Plaintiff’s quality standards. The NIRVANA Trademarks have achieved tremendous fame and

recognition, which has only added to the inherent distinctiveness of the marks. As such, the

goodwill associated with the NIRVANA Trademarks is of incalculable and inestimable value to

Plaintiff.

        14.    For many years, Plaintiff has operated an e-commerce website where it promotes

and sells genuine Nirvana products linked to nirvana.com at shop.nirvana.com, including apparel

and other tour and retail merchandise. The nirvana.com website and shop.nirvana.com webstore

feature proprietary content, images and designs exclusive to Plaintiff.

        15.    Plaintiff’s innovative marketing and product designs, combined with the immense

popularity of Nirvana, have made the NIRVANA Trademarks famous marks. The widespread

fame, outstanding reputation, and significant goodwill associated with the Nirvana brand have

made the NIRVANA Trademarks invaluable assets of Plaintiff.




                                                 7
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 8 of 17 PageID #:8




       16.     Plaintiff, or third parties on the Plaintiff’s behalf, have expended substantial time,

money, and other resources in developing, advertising and otherwise promoting the NIRVANA

Trademarks. As a result, products bearing the NIRVANA Trademarks are widely recognized

and exclusively associated by consumers, the public, and the trade as being high-quality products

sourced from Nirvana. Nirvana products have become among the most popular of their kind in

the world.

The Defendants

       17.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiff. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

       18.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Plaintiff will take appropriate steps to amend the Complaint.

                         IV. DEFENDANTS’ UNLAWFUL CONDUCT

       19.     The success of the Nirvana brand has resulted in its significant counterfeiting.

Consequently, Plaintiff has a worldwide anti-counterfeiting program and regularly investigates



                                                 8
      Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 9 of 17 PageID #:9




suspicious e-commerce stores identified in proactive Internet sweeps and reported by

consumers. In recent years, Plaintiff has identified numerous fully interactive e-commerce

stores, including those operating under the Seller Aliases, which were offering for sale and/or

selling Counterfeit Products to consumers in this Judicial District and throughout the United

States. E-commerce sales, including through e-commerce stores like those of Defendants, have

resulted in a sharp increase in the shipment of unauthorized products into the United States.

Exhibit 2, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

Intellectual Property Seizure Statistics Report. Over 90% of all CBP intellectual property

seizures were smaller international mail and express shipments (as opposed to large shipping

containers). Id. Over 85% of CBP seizures originated from mainland China and Hong Kong.

Id. Counterfeit and pirated products account for billions in economic losses, resulting in tens of

thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax

revenue.

       20.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 4, and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for a counterfeiter to being selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and



                                                 9
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 10 of 17 PageID #:10




having their websites taken down from an e-commerce platform by preemptively establishing

multiple virtual store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller

on a third-party marketplace to identify the underlying business entity, counterfeiters can have

many different profiles that can appear unrelated even though they are commonly owned and

operated. Exhibit 4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical

hurdles in helping brand owners to locate or identify sources of counterfeits and counterfeiters.”

Exhibit 3 at 186–187.

       21.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

       22.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, and/or PayPal. E-commerce stores operating under the Seller

Aliases often include content and images that make it very difficult for consumers to distinguish

such stores from an authorized retailer. Plaintiff has not licensed or authorized Defendants to use

any of the NIRVANA Trademarks, and none of the Defendants are authorized retailers of

genuine Nirvana products.

       23.     Many Defendants also deceive unknowing consumers by using the NIRVANA

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce



                                                10
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 11 of 17 PageID #:11




stores to attract various search engines crawling the Internet looking for e-commerce stores

relevant to consumer searches for Nirvana products. Other e-commerce stores operating under

Seller Aliases omit using the NIRVANA Trademarks in the item title to evade enforcement

efforts while using strategic item titles and descriptions that will trigger their listings when

consumers are searching for Nirvana products.

       24.     E-commerce store operators like Defendants commonly engage in fraudulent

conduct when registering the Seller Aliases by providing false, misleading and/or incomplete

information to e-commerce platforms to prevent discovery of their true identities and the scope

of their e-commerce operation.

       25.     E-commerce store operators like Defendants regularly register or acquire new

seller aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller

alias registration patterns are one of many common tactics used by e-commerce store operators

like Defendants to conceal their identities and the full scope and interworking of their

counterfeiting operation, and to avoid being shut down.

       26.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, advertising

tactics, similarities in price and quantities, the same incorrect grammar and misspellings, and/or

the use of the same text and images. Additionally, Counterfeit Products for sale by the Seller

Aliases bear similar irregularities and indicia of being counterfeit to one another, suggesting that



                                                11
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 12 of 17 PageID #:12




the Counterfeit Products were manufactured by and come from a common source and that

Defendants are interrelated.

        27.     E-commerce store operators like Defendants are in constant communication with

each other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

        28.     Counterfeiters such as Defendants typically operate multiple seller aliases and

payment accounts so that they can continue operation in spite of Plaintiff’s enforcement. E-

commerce store operators like Defendants maintain off-shore bank accounts and regularly move

funds from their financial accounts to off-shore accounts outside the jurisdiction of this Court to

avoid payment of any monetary judgment awarded to Plaintiff. Indeed, analysis of financial

account transaction logs from previous similar cases indicates that off-shore counterfeiters

regularly move funds from U.S.-based financial accounts to off-shore accounts outside the

jurisdiction of this Court.

        29.     Defendants are working in active concert to knowingly and wilfully manufacture,

import, distribute, offer for sale, and sell Counterfeit Products in the same transaction,

occurrence, or series of transactions or occurrences. Defendants, without any authorization or

license from Plaintiff, have jointly and severally, knowingly and wilfully used and continue to

use the NIRVANA Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of Counterfeit Products into the United States and Illinois over the Internet.

        30.     Defendants’ unauthorized use of the NIRVANA Trademarks in connection with

the advertising, distribution, offering for sale, and sale of Counterfeit Products, including the sale

of Counterfeit Products into the United States, including Illinois, is likely to cause and has



                                                 12
     Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 13 of 17 PageID #:13




caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.

                             COUNT I
      TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        31.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

        32.   This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered NIRVANA

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The NIRVANA Trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from products sold or marketed under the NIRVANA

Trademarks.

        33.   Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the NIRVANA Trademarks without Plaintiff’s permission.

        34.   Plaintiff is the exclusive owner of the NIRVANA Trademarks. Plaintiff’s United

States Registrations for the NIRVANA Trademarks (Exhibit 1) are in full force and effect. On

information and belief, Defendants have knowledge of Plaintiff’s rights in the NIRVANA

Trademarks, and are wilfully infringing and intentionally using counterfeits of the NIRVANA

Trademarks.     Defendants’ willful, intentional and unauthorized use of the NIRVANA

Trademarks is likely to cause and is causing confusion, mistake, and deception as to the origin

and quality of the Counterfeit Products among the general public.

        35.   Defendants’      activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                                 13
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 14 of 17 PageID #:14




       36.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known NIRVANA Trademarks.

       37.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       38.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       39.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Nirvana or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Nirvana.

       40.     By using the NIRVANA Trademarks in connection with the sale of Counterfeit

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Products.

       41.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       42.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of

the Nirvana brand.




                                                 14
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 15 of 17 PageID #:15




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

      a. using the NIRVANA Trademarks or any reproductions, counterfeit copies or

          colorable imitations thereof in any manner in connection with the distribution,

          marketing, advertising, offering for sale, or sale of any product that is not a genuine

          Nirvana product or is not authorized by Plaintiff to be sold in connection with the

          NIRVANA Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Nirvana product or any other product produced by Plaintiff, that is not Plaintiff’s or

          not produced under the authorization, control, or supervision of Plaintiff and

          approved by Plaintiff for sale under the NIRVANA Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Products are those sold under the authorization, control or supervision of

          Plaintiff, or are sponsored by, approved by, or otherwise connected with Nirvana;

      d. further infringing the NIRVANA Trademarks and damaging Plaintiff’s goodwill; and

      e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

          to be sold or offered for sale, and which bear any of Plaintiff’s trademarks, including




                                              15
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 16 of 17 PageID #:16




           the NIRVANA Trademarks, or any reproductions, counterfeit copies or colorable

           imitations thereof;

2) Entry of an Order that, upon Plaintiff’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the NIRVANA Trademarks;

3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the NIRVANA Trademarks be increased by a sum not exceeding three times

   the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   NIRVANA Trademarks;

5) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.




                                                16
    Case: 1:21-cv-04108 Document #: 1 Filed: 08/02/21 Page 17 of 17 PageID #:17




Dated this 2nd day of August 2021.    Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Isaku M. Begert
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      ibegert@gbc.law

                                      Counsel for Plaintiff Nirvana, L.L.C.




                                        17
